DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (US 10,011,240) further in view of Heath (US 5,749,629).
Regarding claim 1, Ranganathan et al. disclose a console (10, fig 3) of a vehicle (12, fig 1), the console comprising: 
a frame (10a, fig 3) and formed with a recess (10f, 10g,  in fig 3) and having an upper side forming an armrest (39, fig 3) ;
a groove or rail (28a, 28b, fig 3) in the vehicle defining a guide path (seen in fig 5) extending from the frame;
a container (10c, fig 5) that is mounted so as to be movable relative to the frame along the guide path between a primary position nested (shown in fig 5a) in the frame and a second position (shown in fig 5) spaced along the guide path from 
Ranganathan et al. do not discloses means for height adjustment of the armrest.
However, Heath et al. teach means (34, fig 5) for height adjustment of the armrest.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a console of a vehicle, such as that disclosed by Ranganathan et al. to have a means for height adjustment of the armrest as taught by Heath et al. in order to provide accessibility to occupants in the front of the vehicle.

	
Regarding claim 2, Ranganathan et al. also disclose the container can be completely separated from the frame (seen in fig 5).

Regarding claim 4, Ranganathan et al. furthermore disclose the frame is mounted so as to be movable (seen in figs 9-9a).

Regarding claim 7, Ranganathan et al. also disclose the primary position, the armrest is above the container at least in part (seen in figs 9-9a).

Regarding claim 8, Heath et al. further teach the armrest is formed with an opening closable by a cover (22, fig 3).

Regarding claim 9, Ranganathan et al. furthermore disclose the frame forms a tunnel in which the container can fit in the primary position (seen in figs 9-9a).
s 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan (US 10,011,240) further in view of Heath (US 5,749,629) as applied to claim 1 above, and further in view of De Angelis (US 6,135,529).

Regarding claim 10, a modified Ranganathan et al. disclose the limitations of claim 1 and a pair of front seats (14, fig 1) in the vehicle spacedly transversely flanking the primary position.
a modified Ranganathan et al. do not discloses a pair of rear seats in the vehicle spacedly transversely flanking the secondary position.

However, De Angelis et al. teach a pair of rear seats (18, fig 1) in the vehicle spacedly transversely flanking the secondary position.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a console of a vehicle, such as that disclosed by a modified Ranganathan et al. to have a tailgate gap cover coupled to the accessory attachment track proximate the rear end as taught by De Angelis et al. in order to provide accessibility to occupants in the rear of the vehicle.

Regarding claim 11, Ranganathan et al. also disclose the frame is fixed in the vehicle between the front seats (shown in fig 1).

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. disclose a console system.  Rajappa et al. disclose a .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612